To dismiss appeal from circuit court commissioner.
Ordered tbat within 20 .days after notice appellant file in the Circuit Court a bond approved by the circuit court commissioner, otherwise that the appeal be dismissed, November 16, 1892, with costs.
Tbe proceeding was to recover possession of certain premises and complainant recovered judgment. Defendant appealed, filing a bond in tbe sum of $200, approved by tbe county clerk. Relator insisted tbat tbe bond did not cover tbe rental value of tbe premises, or contain tbe condition that defendant in case complainant obtained restitution, would pay tbe rent due, under Sec. 8307, How. Stat. Tbat section provides tbat tbe same proceedings shall be bad upon appeal, as in cases of appeals from judgment rendered before a justice of tbe peace. How., Sec. 7000, as amended in 1885, provides that tbe bond may be taken by tbe justice or by any other justice of tbe peace of tbe same county, or by tbe county clerk of said county, but it was held tbat tbe statute in force in 1851 controlled. See How. Stat., Sec. 7000; 2nd Comp. Laws, 1857, Sec. 3837.